Exhibit 10.2 

 

EMPLOYMENT AGREEMENT 

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and among MJ Holdings., a Nevada
corporation (the “ Company ”), and Shawn Chemtov, a resident of the State of
Florida (“ Executive ”) is entered into as of April 24, 2017. 

 

WITNESSETH: 

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to enter into an
employment agreement with Executive as Chief Executive Officer and also employ
him as President of the Company pursuant to the terms and subject to the
conditions of this Agreement; and 

 

WHEREAS, the Executive, who has served as Chief Executive Officer of the Company
since February10, 2014, desires to enter into an employment agreement to serve
as Chief Executive Officer and also accept employment as the President of the
Company pursuant to the terms and subject to the conditions of this Agreement. 

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows: 

 

1. EMPLOYMENT

 

Upon the terms and subject to the conditions of this Agreement, the Company
employs the Executive, and the Executive accepts employment. 

 

2. TERM, DATES AND PLACE OF PERFORMANCE

 

2.1 Term. The term of this Agreement shall begin on April 24, 2017 (the
“Effective Date”), and, unless sooner terminated in accordance with the
provisions of this Agreement, shall end on April 24, 2018 (the “Initial Term ”),
and will thereafter automatically extend for successive one-year periods (each a
“Renewal Term”) unless either party gives at least six months’ advance written
notice to the other party of its intention not to extend the Initial Term or any
Renewal Term, as applicable (a “Notice of Non-Renewal”). 

 

2.2 Dates. This Agreement refers to the dates defined in this Section as
follows: (i) the period of time during which the Executive is an employee of the
Company during the Initial Term and any Renewal Term is hereinafter referred to
as the “Term”; and (ii) each year which begins with the Effective Date (or with
the anniversary of the Effective Date) and continues until the next anniversary
of the Effective Date is hereinafter referred to as an “Employment Year”. 

 

3. POSITION AND DUTIES

 

3.1 Position and Duties. Executive shall serve as the President and Chief
Executive Officer of the Company and, at the request of the Board and for no
compensation beyond that specified in Section 4.1 hereof, in such other
positions with the Company and its subsidiaries that are reasonably acceptable
to Executive. Executive shall have executive duties, functions, authority, and
responsibilities commensurate with the office of President and Chief Executive
Officer or such other offices Executive from time to time holds with the
Company, as a public company, and its subsidiaries, subject, in accordance with
applicable law, to the supervision and direction of the Board. Executive
currently serves as a Director of the Company. 

 

 

 

3.2 Devotion of Time and Effort. Executive shall use Executive’s good faith,
best efforts and judgment (a) in performing Executive’s duties required
hereunder and (b) to act in the best interests of the Company.

 

4. COMPENSATION

 

4.1 Base Salary. Executive shall be entitled to receive base salary (“Base
Salary”) at the annual rate as follows: (a) Seventy-Five Thousand Dollars
($75,000) during the Initial Term less all applicable tax withholdings and
deductions by the Company. The Base Salary shall be payable in accordance with
the Company’s customary payroll practices and net of all applicable tax
withholding and deductions by the Company. Notwithstanding the preceding
sentence, the Board shall review Executive’s Base Salary annually and may make
adjustments to increase but not decrease such Base Salary, in accordance with
the compensation practices and guidelines of the Company in effect from time to
time during the Term. In the Board’s annual review of Executive’s Base Salary,
it shall in good faith and in consultation with Executive consider any material
increase in value of the Company during the Term in determining any increase in
the Base Salary. 

 

4.2 Annual Bonus. Commencing on the Effective Date, Executive shall be eligible
to participate in the Company’s annual performance based bonus program, as the
same may be established from time to time by the Board in consultation with the
Executive for executive officers of the Company and any annual bonus earned
thereunder (the “ Annual Bonus ”) shall be paid no later than the 15th day of
the third month following the end of the fiscal year for which it is earned (and
no earlier than January 1 of the year following such fiscal year) and following
certification by the Board of the achievement of agreed-upon performance
measures and the amount of the bonus to be paid to Executive for the applicable
fiscal year; provided, that in the event that such certification does not occur
on or prior to the 15 th day of the third month following the end of such fiscal
year, the Annual Bonus will be paid no later than December 31 of the year
following such fiscal year. 

 

4.3 Retention Bonus. As an inducement for Executive to enter into this
Agreement, the Company hereby agrees to pay Executive a one-time retention bonus
in the amount of $75,000 on or before May 1, 2017, subject to applicable tax
withholdings and deductions. 

 

4.4 Vacation. During the Term, Executive shall be entitled to four (4) weeks of
paid vacation Employment Year to be used and accrued in accordance with the
Company’s policy as it may be established from time to time. In addition,
Executive shall receive other paid time-off in accordance with the Company’s
policies for senior executives as such policies may exist from time to time. 

 

4.5 Business Expenses. Executive will be promptly reimbursed for all reasonable
business expenses incurred by Executive in connection with Executive’s
employment subject to Executive’s compliance with the Company’s expense
reimbursement policies as in effect from time to time during the Term. 

 

5. TERMINATION; TERMINATION BENEFITS

 

5.1 By the Company Without “Cause”. 

 

(a) The Company may terminate Executive’s employment without “Cause” (as defined
below) at any time following the Effective Date upon delivery of a Notice of
Termination to Executive. 

 

(b) Upon termination of Executive’s employment by the Company Without Cause,
other than due to a Change of Control Termination Event, Executive shall be
entitled to: 

 

(i) the balance of the Base Salary, less payments made to Executive under this
Agreement; 

 

(ii) subject to Executive’s execution and delivery to the Company of (a) a
letter of resignation resigning as a member of the Board, if applicable, and all
other positions with the Company and

 

 

its subsidiaries (the “Letter of Resignation”) and (b) a general release of
claims in such form as reasonably determined by the Company (which execution
version of such release will be provided no later than five (5) calendar days
following the Date of Termination) and such general release (the “ Release ”)
has become irrevocable pursuant to its terms and applicable law.

 

5.2 By the Company For Cause. 

 

(a) The Company may terminate Executive’s employment for “Cause” in accordance
with the requirements of this Section 5.3. 

 

(b) Upon termination of Executive’s employment by the Company for Cause,
Executive shall be entitled to the Accrued Amounts. 

 

(c) For purposes of this Agreement, “Cause” shall mean: 

 

(i) continuing and substantial willful failure, neglect or refusal by Executive
to perform his duties under this Agreement or to follow the lawful instructions
of the Board which has not been cured by Executive (if curable) within ten
(10) days after written notice thereof to Executive from the Company; 

 

(ii) Executive’s commission of any material act of fraud or embezzlement against
the Company; 

 

(iii) Executive’s material breach of this Agreement, which breach has not been
cured by Executive (if curable) within ten (10) days after written notice
thereof to Executive from the Company; 

 

(iv) Executive’s conviction of (or pleading guilty or nolo contendere to) any
felony; 

 

(v) alcohol or other substance abuse by Executive which, in the reasonable
discretion of the Board, materially and adversely affects Executive’s ability to
perform his duties required or requested consistent with Executive’s obligations
under this Agreement and applicable law; or 

 

(vi) any finding by the Securities and Exchange Commission pertaining to
Executive which, in the opinion of independent counsel selected by the Company,
could reasonably be expected to impair or impede the Company’s ability to
register, list, or otherwise offer its stock to the public, or to maintain
itself as a publicly-traded company in good standing with the Securities and
Exchange Commission. 

 

(d) Cause shall not exist with respect to clauses (i), (ii), (iii) or (v) unless
and until there shall have been delivered to Executive a copy of a resolution,
duly adopted by the affirmative vote of not less than a majority of the members
of the Board at a meeting of the Board held for the purpose (after five
(5) days’ prior written notice to Executive of such meeting and the purpose
thereof and an opportunity for Executive, together with his counsel, to be heard
before the Board at such meeting), of a finding that, in the good faith opinion
of the Board, Executive was guilty of any of the conduct specified in any of
such clauses. No act or failure to act by the Executive shall be considered
“willful” if done or omitted by Executive in good faith with reasonable belief
that such action or omission was in the best interests of the Company. 

 

 

5.3 By Executive For Good Reason. 

 

(a) Executive may terminate his employment for “Good Reason” (as defined below)
by providing a Notice of Termination to the Board within thirty (30) days of the
occurrence of the circumstances giving rise to such Good Reason. The foregoing
notice shall describe the claimed event or circumstance and set forth
Executive’s intention to terminate his employment with the
Company; provided, that, the Company has not substantially cured such event
within thirty (30) days after

 

 

receiving such notice. Upon termination by Executive of his employment for “Good
Reason”, Executive will be entitled to: 

(i) the Accrued Amounts payable in accordance with Section 5.1(a); 

 

(ii) subject to Executive’s execution and delivery to the Company of the Letter
of Resignation and the Release, the Severance Payment which payment will be made
on the later of the 60 th day following the Date of Termination or the date on
which the Release has become irrevocable pursuant to its terms and applicable
law, subject to the delay of payment under Section 5.7.

 

(b) For purposes of this Agreement, “Good Reason” shall mean: 

 

(i) any material failure of the Company to fulfill its obligations under this
Agreement, including the failure to make any material payment due hereunder when
due, or any other material breach of a term or condition of this Agreement; 

 

(ii) a material and adverse change to the Company’s operations, business model
and or business plans, or a material reduction of, Executive’s duties and
responsibilities to the Company, including no longer reporting to the Board or a
change in title; provided however, that, the hiring or engagement of any person
or entity by the Company with the approval of Executive to perform any of
Executive’s duties and responsibilities to the Company shall not constitute Good
Reason; or

 

(iii) a material reduction in Executive’s Base Salary (unless such reduction is
caused by bona fide financial exigencies and is part of an overall and
nondiscriminatory reduction by the Company to the base salaries of all of its
senior executives and such reduction is proportional in amount to the reductions
suffered by all of such other senior executives). 

 

5.4 Termination Following a Change of Control. 

 

(a) If, within 12 months following a Change of Control, the Company terminates
Executive’s employment without Cause, or there is a Termination for Good Reason
(a “Change in Control Termination”), the Executive shall be entitled to be paid
by the Company following the Date of Termination: 

 

(i) the balance of the unpaid Base Salary within five (5) days following the
Date of Termination (the “Severance Payment”); 

 

(ii) subject to Executive’s execution and delivery to the Company of the
Release, the Severance Payment which payment will be made on the later of the
60 th day following the Date of Termination or the date on which the Release has
become irrevocable pursuant to its terms and applicable law, subject to the
delay of payment under Section 5.7; and 

 

(b) For purposes of this Agreement, “Change of Control” shall mean: 

 

(i) Any sale, lease, license, exchange or other transfer (in one or a series of
related transactions) of all or substantially all of the consolidated assets of
the Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportion as their
ownership of the Company immediately prior to such sale, lease, license or other
disposition; 

 

(ii) Any “person” as such term is used in Section 13(d) and Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “ Exchange Act ”) is or
becomes, directly or indirectly, the “beneficial owner” as defined in Rule 13d-3
under the Exchange Act of securities of the Company that represent more than 50%
of the combined voting power of the Company’s then outstanding voting
securities, other than by virtue of a merger, consolidation or similar
transaction, provided that, notwithstanding the foregoing, a Change in Control
shall not be deemed to occur solely because the level of

 

 

ownership held by any such person (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding voting securities as a result of a
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding, provided further that if a Change in Control would
occur (but for the operation of this proviso) as a result of the acquisition of
voting securities by the Company, and after such share acquisition, any such
Subject Person becomes the owner of any additional voting securities of the
Company that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities owned by such
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur; 

 

(iii) During any period of 12 consecutive months, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof unless the election, or the nomination for election
by stockholders, of each new director was approved by a vote of at least a
majority of the directors then still in office who were directors at the
beginning of the period; or 

 

(iv) There is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction. 

 

5.5 By Executive Without Good Reason. 

 

(a) Executive may terminate his employment without Good Reason by providing a
Notice of Termination to the Company at least thirty (30) days prior to the Date
of Termination. 

 

(b) Upon termination by Executive of his employment without Good Reason,
Executive shall be entitled to receive the Accrued Amounts payable in accordance
with Section 5.1(a). 

 

5.6 Non-Renewal of the Term. 

 

(a) Upon termination of Executive’s employment as a result of non-renewal of the
Initial Term or any Renewal Term by the Company, Executive will be entitled to
the Accrued Amounts payable in accordance with Section 5.1(a). 

 

(b) Upon termination of Executive’s employment as a result of non-renewal of the
Initial Term or any Renewal Term by the Executive, Executive will be entitled to
the Accrued Amounts payable in accordance with Section 5.1(a). 

 

5.7 Nonqualified Deferred Compensation. Notwithstanding any provision of this
Agreement to the contrary (but subject in all respects to Section 16.9 below),
if all or any portion of the payments due under Section 5 are determined to be
“nonqualified deferred compensation” subject to Section 409A of the Code, and
the Company determines that Executive is a “specified employee” (as defined in
Section 409A(a)(2)(B)(i) of the Code and other guidance issued thereunder), then
such Severance Payment will be made on the first day of the seventh month
following the month in which Executive’s termination of employment occurs.

 

5.8 Notice of Termination; Non-Renewal. Any termination of employment pursuant
to Sections 5.1 through 5.5 shall be communicated by a Notice of Termination to
the other party hereto given in accordance with Section 13.2. 

 

(a) For purposes of this Agreement, a “Notice of Termination” means a written
notice that

 

(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for

 

 

termination of Executive’s employment under the provision so indicated and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date. The failure by Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company, as the case may be, hereunder or
preclude Executive or the Company, as the case may be, from asserting such fact
or circumstance in enforcing Executive’s or the Company’s rights hereunder. 

 

(b) For purposes of this Agreement, “Date of Termination” means (i) if
Executive’s employment is terminated pursuant to Sections 5.1 through 5.5, the
date of receipt of the Notice of Termination (in the case of a termination with
or without Good Reason, provided, such Date of Termination is in accordance with
Sections 5.4 or 5.5, as the case may be), (ii) if Executive’s employment is
terminated by reason of death, the date of death, and (iii) the expiration of
the Initial Term or any Renewal Term, as applicable. 

 

(c) A termination of employment pursuant to Section 5.6 shall be communicated by
a Notice of Non-Renewal to the other party hereto given in accordance with
Section 2 and Section 13.2. Notwithstanding anything to the contrary set forth
in the Agreement, Executive hereby agrees to execute and deliver the Letter of
Resignation to the Company if Executive’s employment is validly terminated for
any reason other than for death. 

 

6. CONFIDENTIALITY/TRADE SECRETS

 

Executive specifically agrees that Executive will not at any time, whether
during or subsequent to the Term, in any fashion, form or manner, except in
furtherance of Executive’s duties at the Company or with the specific written
consent of the Company, either directly or indirectly use, divulge, disclose or
communicate to any person or entity in any manner whatsoever, any confidential
information or trade secrets of any kind, nature or description concerning any
matters affecting or relating to the business of the Company (the “ Proprietary
Information ”), including, without limitation, (a) all information, design or
software programs (including object codes and source codes), techniques,
drawings, plans, experimental and research work, inventions, patterns, processes
and know-how, whether or not patentable, and whether or not at a commercial
stage related to the Company or any subsidiary thereof, (b)  lists or other
written records used in the Company’s business, (g) compensation paid to
employees and other terms of employment, or (h) any other confidential
information of, about or concerning the business of the Company, its manner of
operation, or other confidential data of any kind, nature, or description
(excluding any information that is or becomes publicly known or available for
use through no fault of Executive or as directed by court order). The parties
hereto stipulate that as between them, Proprietary Information constitutes trade
secrets that derive independent economic value, actual or potential, from not
being generally known to the public or to other persons who can obtain economic
value or cause economic harm to the Company from its disclosure or use and that
Proprietary Information is the subject of efforts which are reasonable under the
circumstances to maintain its secrecy and of which this Section 6 is an example,
and that any breach of this Section 6 shall be a material breach of this
Agreement. All Proprietary Information shall be and remain the Company’s sole
property. 

 

7. INJUNCTIVE RELIEF

 

Executive acknowledges that any violation of any provision of Sections 6 hereof
by Executive will cause irreparable damage to the Company, that such damages
will be incapable of precise measurement and that, as a result, the Company will
not have an adequate remedy at law to redress the harm which such violations
will cause. Therefore, in the event of any violation or threatened violation of
any provision of Sections 6 hereof by Executive, in addition to any other rights
at law or in equity the Company may have, Executive agrees that the Company will
be entitled to seek, without proof of an inadequate remedy at law, posting any
bond or proof of damages, equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available. 

 

 

 

8. COMPANY’S AND EXECUTIVE’S DUTIES ON TERMINATION

 

In the event of termination of Executive’s employment pursuant to Section 5,
Executive agrees to deliver promptly to the Company all Proprietary Information
which is or has been in Executive’s possession or under Executive’s control.
Upon termination of Executive’s employment by the Company for any reason
whatsoever and at any earlier time the Company so requests, Executive will
deliver to the custody of the person designated by the Company all originals and
copies of such documents and other property of the Company in Executive’s
possession, under Executive’s control or to which Executive may have access. 

 

9. NON-DISPARAGEMENT

 

During and after the Term, for any reason, neither Executive nor his agents, on
the one hand, nor the Company, or its senior executives or the Board, on the
other hand, shall directly or indirectly issue or communicate any public
statement, or statement likely to become public, that maligns, denigrates or
disparages the other (including, in the case of communications by Executive or
his agents, any of the Company’s officers, directors or employees). The
foregoing shall not be violated by truthful responses to legal process or
governmental inquiry or by private statements to any of the Company’s officers,
directors or employees; provided, that, in the case of Executive, such
statements are made in the course of carrying out his duties pursuant to this
Agreement. 

 

10. INDEMNIFICATION

 

The Company shall indemnify the Executive against all losses, claims, expenses,
or other liabilities of any nature arising by reason of the fact that Executive:
(a) is or was a director, officer, employee, or agent of the Company or any of
its subsidiaries; or (b) while a director, officer, employee or agent of the
Company or any of its subsidiaries, is or was serving at the request of the
Company as a director, officer, partner, venturer, proprietor, trustee,
employee, agent or similar functionary of another corporation, partnership,
joint venture, trust, employee benefit plan or other entity, in each case to the
fullest extent permitted under the Nevada Revised Statutes, Private Corporations
Law, as the same exists or may hereafter be amended. Without limiting the
generality of the foregoing, Executive shall be entitled in connection with
Executive’s employment and in connection with Executive’s services as an officer
and/or director of the Company to the benefit of the provisions relating to
indemnification and advancement of defense costs and expenses contained in the
bylaws and articles of incorporation of the Company, as the same in the future
may be amended (not including any amendments or additions that limit or narrow,
but including any that add to or broaden, the protection afforded to the
Executive), to the fullest extent permitted by applicable law. The Company shall
advance to Executive all costs of investigation or defense incurred by the
Executive in connection with any pending or threatened claim for which Executive
may be entitled to indemnification hereunder, provided that the Executive shall
agree to return to the Company any such reimbursed amounts, without interest, if
it is determined in a final, non-appealable judgment by a court of competent
jurisdiction that the Executive is not entitled to indemnification by the
Company for losses incurred in connection with such claim. The indemnification
obligations of the Employer shall survive from the Effective Date of this
Agreement and continue until three (3) months after the expiration of any
applicable statute of limitations with respect to any claim made against
Executive for which Executive is or may be entitled to indemnification (the
“Survival Period ”), and shall survive after the Survival Period with respect to
any indemnification claim as to which the Company has received notice on or
prior to the end of the Survival Period. During the Term of this Agreement and
during the Survival Period, the Company shall, to the extent that the Board
determines it to be economically reasonable, maintain for the benefit of
Executive, on an “occurrence” basis, a directors and officers errors and
omissions insurance policy, or a similar insurance policy(ies), providing
coverage from a financially reputable carrier. Anything in this Agreement to the
contrary notwithstanding, this Section 10 shall survive the termination of this
Agreement for any reason, and no release which may be entered into in connection
with the termination of the Executive’s employment will be deemed to release the
Employer from its obligations under this Section 10. 

 

 

 

 

11. REPRESENTATIONS AND WARRANTIES

 


11.1 Executive hereby represents and warrants to the Company, and Executive
acknowledges, that the Company has relied on such representations and warranties
in employing Executive and entering into this Agreement, as follows: 

 

(a) Executive has the legal capacity and right to execute and deliver this
Agreement and to perform his obligations contemplated hereby, and this Agreement
has been duly executed by Executive; 

 

(b) the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject; 

 

(c) Executive is not a party to or bound by any employment agreement, consulting
agreement, non-compete agreement, fee for services agreement, confidentiality
agreement or similar agreement with any other person or entity; 

 

(d) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms; and 

 

(e) Executive understands that the Company will rely upon the accuracy and truth
of the representations and warranties of Executive set forth herein and
Executive consents to such reliance. 

 

11.2 The Company hereby represents and warrants to Executive, and the Company
acknowledges that Executive has relied on such representations and warranties in
entering into this Agreement, as follows: 

 

(a) the Company has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, and this Agreement has
been duly executed by the Company;

 

(b) the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject; 

 

(c) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and 

 

(d) the Company understands that Executive will rely upon the accuracy and truth
of the representations and warranties of the Company set forth herein and the
Company consents to such reliance. 

 

12. ARBITRATION

 

Any controversy arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or any other controversy arising out
of Executive’s employment with the Company or the termination of Executive’s
employment with the Company, including, but not limited to, any state or federal
statutory claims, shall be submitted to arbitration in Miami-Dade County,
Florida, before a sole arbitrator selected from the American Arbitration
Association,; provided, however, that provisional injunctive relief may, but
need not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. The Company shall bear all administrative costs of any
arbitration initiated under this Section 12, including any filing fees and
arbitrator fees. 

 

 

 

At the conclusion of the arbitration, the arbitrator shall issue a written
decision that sets forth the essential findings and conclusions upon which the
arbitrator’s award or decision is based. Any award or relief granted by the
arbitrator hereunder shall be final and binding on the parties hereto and may be
enforced by any court of competent jurisdiction. The parties hereto acknowledge
and agree that they are hereby waiving any rights to trial by jury in any
action, proceeding or counterclaim brought by either of the parties against the
other in connection with any matter whatsoever arising out of or in any way
connected with this Agreement. The arbitrator shall award reasonable attorney’s
fees (including reasonable disbursements) to the party that the arbitrator has
determined to be the prevailing party in such arbitration. Except as may be
necessary to enter judgment upon the award or to the extent required by
applicable law, all claims, defenses and proceedings (including, without
limiting the generality of the foregoing, the existence of the controversy and
the fact that there is an arbitration proceeding) shall be treated in a
confidential manner by the arbitrator, the parties hereto and their counsel, and
each of their agents, employees and all others acting on behalf of or in concert
with them. Without limiting the generality of the foregoing, no one shall
divulge to any person or entity not directly involved in the arbitration the
contents of the pleadings, papers, orders, hearings, trials, or awards in the
arbitration, except as may be necessary to enter judgment upon an award as
required by applicable law. Any court proceedings relating to the arbitration
hereunder, including, without limiting the generality of the foregoing, to
prevent or compel arbitration or to confirm, correct, vacate or otherwise
enforce an arbitration award, shall be filed under seal with the court, to the
extent permitted by law. 

 

13. GENERAL PROVISIONS

 

13.1 Assignment, Binding Effect. This Agreement, and Executive’s rights and
obligations hereunder, may not be assigned or delegated, in whole or in part, by
Executive, and any prohibited assignment attempted by the Executive is void.
This Agreement shall be binding on any successor to the Company, whether by
merger, acquisition of substantially all of the Company’s assets, or otherwise,
as fully as if such successor was a signatory hereto and the Company shall cause
such successor to, and such successor shall, expressly assume the Company’s
obligations hereunder. Notwithstanding anything else herein contained, the term
“Company” as used in this agreement, shall include all such successors. 

 

13.2 Notices. 

 

(a) All notices, requests, demands or other communications that are required or
may be given under this Agreement shall be in writing and shall be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof): 

 

If to the Company, 

 

MJ Holdings, Inc. 

4141 NE 2 Ave.
#204-A
Miami, FL 33137

 

If to Executive, 

 

Shawn Chemtov

c/o MJ Holdings, Inc. 

4141 NE 2 Ave.
#204-A
Miami, FL 33137

 

(b) All notices, requests or other communications will be effective and deemed
given only as follows: (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth business
day after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of

 

 

delivery, (iv) if sent by facsimile, upon the transmitter’s confirmation of
receipt of such facsimile transmission, except that if such confirmation is
received after 5:00 p.m. (in the recipient’s time zone) on a business day, or is
received on a day that is not a business day, then such notice, request or
communication will not be deemed effective or given until the next succeeding
business day. Notices, requests and other communications sent in any other
manner, including by electronic mail, will not be effective. 

 

13.3 Governing Law. This Agreement is governed by, and is to be construed and
enforced in accordance with, the laws of the State of Florida without regard to
principles of conflicts of laws. 

 

13.4 Amendment. No provisions of this Agreement may be amended, modified or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer selected at such time by the Board,
and such waiver is set forth in writing and signed by the party to be charged. 

 

13.5 Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior or contemporaneous agreements, arrangements and understandings,
whether oral or written, between the parties with respect to such subject
matter. Executive and the Company affirm that each fully understands this
Agreement’s meaning and effect. Each party hereto has participated fully and
equally in the negotiation and drafting of this agreement. This Agreement
contains section headings for reference only. The headings in no way affect the
meaning or interpretation of this Agreement. For purposes of Section 6, 8 and 9
of this Agreement, the “Company” as used therein shall be deemed to include the
Company and its subsidiaries and their respective successors and assigns. 

 

13.6 Withholding. All payments hereunder shall be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation.  

 

13.7 Severability. The sections, paragraphs and provisions of this Agreement are
severable. If any such section, paragraph or provision is found to be
unenforceable, the remaining sections, paragraphs and provisions will remain in
full force and effect. 

 

13.8 Counterparts. This Agreement may be executed and delivered (by facsimile,
PDF or other electronic transmission) in counterparts, each of which shall be
deemed an original but all of which together will constitute one and the same
instrument. 

 

13.9 Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall be exempt from the requirements of
Section 409A of the Code, or shall comply with the requirements of such
provision. Furthermore, the Company and its respective officers, directors,
employees or agents make no guarantee that this Agreement complies with, or is
exempt from, the provisions of Section 409A of the Code and none of the
foregoing shall have any liability for the failure of this Agreement to comply
with, or be exempt from, the provisions of Code Section 409A. The parties hereto
agree to make such amendments from time to time to the terms and conditions of
this Agreement as are necessary to ensure that this Agreement complies with the
terms of and in a manner permitted by Section 409A of the Code and any
regulation or other official guidance promulgated thereunder. Each payment due
hereunder shall be treated as a separate payment under Section 409A of the Code.
To the extent required by Code Section 409A, “termination of employment” (or any
similar terms) shall mean “separation from service” (as defined in Treasury
Regulations Section 1.409A-1(h) and the default presumptions thereof). With
regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iii) such payments shall be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred. 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above. 

 

      MJ HOLDINGS, INC.:     By:  

/s/ Adam Laufer

Name: Adam Laufer

Title: Director & co-CEO

  EXECUTIVE:     By:  

/s/ Shawn Chemtov

Name: Shawn Chemtov

Title: co-Chief Executive Officer and Director

 

 



 

 